                                           Northern District Of Ohio
                                        United States Bankruptcy Court
                                        1716 Spielbusch Ave Room 411
                                              Toledo, OH 43604
                                               Case No. 19−30352−maw

In re:
   Courtney R. Johnson
   2921 Port Clinton Road
   Fremont, OH 43420
Social Security No.:
   xxx−xx−3159



         NOTICE OF PRELIMINARY HEARING ON RELIEF FROM STAY & ABANDONMENT

American Honda Finance Corp filed papers with the Court requesting Relief and Abandonment re: 2018 Honda
Accord. The Preliminary Hearing will not be held absent a response being filed with the Court.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have
             one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

If you do not want the Court to grant the motion requested, or if you want the Court to consider your views on the
Motion, then on or before March 27, 2019 you or your attorney must:

                                      File with the court a written response at:
                                            United States Bankruptcy Court
                                           1716 Spielbusch Ave Room 411
                                                  Toledo, OH 43604

If you mail your request/response to the court for filing, you must mail it early enough so the court will receive it on
or before the date stated above.

                                            You must also mail a copy to:

Trustee
Ericka S. Parker Trustee
P.O. Box 262
Curtice, OH 43412

Debtor's Attorney                                          Movant's Attorney
Patricia A. Kovacs                                         Molly Slutsky Simons
PO Box 257                                                 P.O. Box 476
Curtice, OH 43412                                          Loveland, OH 45140

                                       And attend the hearing scheduled for:
                                        Thursday, April 11, 2019 at 9:30 AM
                                     US Bankruptcy Court, 1716 Spielbusch Ave
                                     Courtroom #2, Room 103, Toledo, OH 43604

If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in the
Motion and may enter an order granting that relief.

Dated: March 13, 2019                                                             For the Court
Form ohnb233                                                               Teresa D. Underwood, Clerk




      19-30352-maw         Doc 8      FILED 03/13/19         ENTERED 03/13/19 14:07:01               Page 1 of 1
